Justice PLEICONES.
I respectfully dissent and would affirm the circuit court’s ruling that Respondents did not breach the contract.
I find that the trial court was correct in its construction of this contract. I agree with the circuit court, and the majority, that this contract is unambiguous on its face. Looking to the plain language, it provides that Lee would be a “Lifetime Full Scholarship Member” with “the opportunity to purchase tickets.” Lee has received exactly what he bargained for. He is both a Lifetime Full Scholarship member and that he has the opportunity to purchase tickets just as any other person with this status. Accordingly, I agree -with the circuit court that the University did not breach the contract.
As the majority states, “we are without the authority to alter an unambiguous contract by construction.” S.C. Dept. of Transp. v. M & T Enters. of Mt. Pleasant, 379 S.C. 645, 655, *520667 S.E.2d 7, 13 (Ct.App.2008). Despite acknowledging this principle, the majority states that the language of this contract “prohibits the University from imposing additional fees.” I am unable to find any language prohibiting additional fees. Further, the majority acknowledges that a court must enforce an unambiguous contract regardless of its wisdom, folly, apparent unreasonableness, or the parties’ failure to guard their rights carefully. Id. Despite acknowledging this principle, the majority finds that under the circuit court’s reading of the contract, Lee receives “little or nothing in the bargain.” I disagree with the notion that Lee received nothing. As he concedes, he is a Lifetime Scholarship Member, with all its attendant benefits, and he has opportunity to purchase tickets in the same manner as everyone else at that level.
Accordingly, I dissent and would affirm the circuit court’s order finding that the University did not breach this unambiguous contract.